Name: 77/658/EEC: Council Decision of 11 October 1977 amending the Annex to Fifth Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-10-22

 Avis juridique important|31977D065877/658/EEC: Council Decision of 11 October 1977 amending the Annex to Fifth Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 271 , 22/10/1977 P. 0009++++COUNCIL DECISION OF 11 OCTOBER 1977 AMENDING THE ANNEX TO FIFTH DECISION 76/538/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 77/658/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 4 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( A ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS BY DECISION 76/538/EEC ( 5 ) THE COUNCIL ESTABLISHED THAT THE FIELD INSPECTIONS CARRIED OUT IN 20 THIRD COUNTRIES ON CROPS PRODUCING SEED OF CERTAIN SPECIES MEET THE CONDITIONS LAID DOWN BY THE COMMUNITY DIRECTIVES ; WHEREAS THIS EQUIVALENCE APPLIES IN PARTICULAR TO CZECHOSLOVAKIA , HUNGARY , NEW ZEALAND , ROMANIA AND YUGOSLAVIA FOR CERTAIN SPECIES ; WHEREAS AN EXAMINATION OF THE RULES OF THESE COUNTRIES AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT FOR OTHER SPECIES ALSO THE FIELD INSPECTIONS SATISFY THE CONDITIONS LAID DOWN IN ANNEX I TO EACH OF THE ABOVEMENTIONED DIRECTIVES ; WHEREAS EQUIVALENCE SHOULD CONSEQUENTLY BE EXTENDED TO THESE SPECIES , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JULY 1977 , THE ADDITIONS SET OUT IN THE ANNEX HERETO SHALL BE MADE TO THE ANNEX TO DECISION 76/538/EEC , REFERENCE NOS 5 , 7 , 12 , 17 AND 19 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 11 OCTOBER 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 2 ) OJ NO L 196 , 26 . 7 . 1975 , P . 6 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 4 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 5 ) OJ NO L 162 , 23 . 6 . 1976 , P . 1 . ANNEX REF . NO*COUNTRY*AUTHORITY*SPECIES*SPECIAL CONDITIONS* 1*2*3*4*5* 5*YUGOSLAVIA* - INSTITUT ZA POLJOPRIVREDNA ISTRAZIVANJA ( INSTITUTE OF AGRICULTURAL RESEARCH ) , NOVI SAD* - SOYA BEAN*1 , 3 , 4 , 5* ** - ZAVOD ZA KRMNO BILJE ( ANIMAL FEEDINGSTUFF RESEARCH STATION ) , KRUSEVAC*** ** - INSTITUT ZA POLJOPRIVREDNA ISTRAZIVANJA ( INSTITUTE OF AGRICULTURAL RESEARCH ) , SARAJEVO*** ** - INSTITUT ZA OPLEMENIJIVANJE I PROIZVODNJU BILJA POLJOPRIVREDNOG FAKULTETA ( UNIVERSITY INSTITUTE FOR PLANT IMPROVEMENT AND PRODUCTION ) , ZAGREB*** ** - POLJOPRIVREDNI INSTITUT ( AGRICULTURAL INSTITUTE ) , OSIJEK*** ** - KMETIJSKI INSTITUT SLOVENIJE ( SLOVENIAN AGRICULTURAL INSTITUTE ) , LJUBLIANA*** ** - ZEMJODELSKI INSTITUT ( AGRICULTURE INSTITUTE ) , SKOPJE*** 7*NEW ZEALAND*MINISTRY OF AGRICULTURE AND FISHERIES* - SWEDE*1 , 3 , 4 , 5* *** - CEREALS , EXCEPT RYE , CANARY GRASS , SPELT WHEAT , RICE AND MAIZE*1 , 3 , 4 , 5* 12*ROMANIA*MINISTERUL AGRICULTURII SI INDUSTRIEI ALIMENTARE - INSPECTIA DE STAT PENTRU CALITATEA SEMINTELOR SI MATERIALULUI SADITOR ( MINISTRY OF AGRICULTURE AND FOOD INDUSTRY - STATE INSPECTORATE FOR SEED AND PROPAGATING MATERIAL QUALITY ) * - TURNIP RAPE*1 , 3 , 4 , 5* 17*CZECHOSLOVAKIA*USTREDNI KONTROLNI A ZKUSEBNI USTAV ZEMEDELSKY ( CENTRAL AGRICULTURAL CONTROL AND RESEARCH INSTITUTE ) , PRAHA* - SOYA BEAN*1 , 3 , 4 , 5* 19*HUNGARY*ORSZAGOS VETOEMAGFELUEGYELOESEG ( HUNGARIAN SEED CONTROL OFFICE ) , BUDAPEST*GRASS SPECIES SUBJECT TO NATIONAL RULES ON VARIETAL CONTROL*1 , 3 , 4 , 5